                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

SAMMY R. SMITH,

              Plaintiff,

vs.                                                             CIV 14-0973 KBM

NANCY A. BERRYHILL, Acting Commissioner
of the Social Security Administration,

              Defendant.


                ORDER GRANTING § 406(b) ATTORNEY FEES

       THIS MATTER is before the Court on Plaintiff’s Motion for an award of

$12,438.00 in attorney fees under 42 U.S.C. § 406(b)(1). Doc. 28. The Motion recites

that Defendant took no position at the time of the filing, and the record reflects that

Defendant has since confirmed that she takes no position at this time. Doc. 30. Being

fully advised in the premises, the Court finds that Plaintiff’s Motion is well-taken and

should be granted.

       Plaintiff instituted an action in this Court seeking judicial review of Defendant’s

denial of his application for Social Security disability benefits. This Court reversed the

decision of the Commissioner and remanded for a new hearing and awarded EAJA fees

in the amount of $6,555.00. See Docs. 24, 27. Following this Court’s remand, an ALJ

issued a final administrative decision fully favorable to Plaintiff and withheld $18,438.00

(25% of the awarded past due benefits in the amount of $73,752.00) in the event that

Plaintiff’s counsel was to bring a claim for attorney fees pursuant to the retainer

agreement. Plaintiff’s counsel now seeks authorization from this Court for an award of
compensation for legal services in an amount significantly less than that withheld.

       When a court renders a judgment favorable to a Social Security claimant who

was represented before the court by an attorney, the court may allow “a reasonable fee

for such representation, not in excess of 25 percent of the total of the past-due benefits

to which the claimant is entitled.” 42 U.S.C. § 406(b)(1)(A). Unlike EAJA fees, which are

paid in addition to past-due benefits, § 406(b) fees are paid out of past-due benefits.

Wrenn ex rel. Wrenn v. Astrue, 525 F.3d 931, 933-34 (10th Cir. 2008). If fees are

awarded under both EAJA and § 406(b), the attorney must refund the lesser award to

the claimant. Id. at 934. The court may award fees under § 406(b) when “the court

remands . . . a case for further proceedings and the Commissioner ultimately

determines that the claimant is entitled to an award of past-due benefits.” McGraw v.

Barnhart, 450 F.3d 493-96 (10th Cir. 2006).

       Although § 406(b) does not prohibit contingency fee agreements, it renders them

unenforceable to the extent that they provide for fees exceeding 25% of the past-due

benefits. Gisbrecht v. Barnhart, 535 U.S. 798, 807 (2002). Section 406(b) also requires

the court to act as “an independent check” to ensure that fees are reasonable even if

they are less than 25% of the past-due benefits because there is no presumption that

25% is reasonable. Id. at 807 n. 17. Counsel has the burden of demonstrating the

reasonableness of the fees. Id. at 807. The reasonableness determination is “based on

the character of the representation and the results the representative achieved.” Id. at

808. Factors relevant to the reasonableness of the fee request include: (1) whether the

attorney’s representation was substandard; (2) whether the attorney was responsible for

any delay in resolution of the case; and (3) whether the contingency fee is



                                              2
disproportionately large in comparison to the amount of time spent on the case. Id. A

court may require the claimant’s attorney to submit a record of the hours spent

representing the claimant and a statement of the lawyer’s normal billing rate for non-

contingency fee cases. Id. The statute does not specify a deadline for requesting fees.

See 42 U.S.C. § 406(b). The Tenth Circuit, however, has held that a request “should be

filed within a reasonable time of the Commissioner’s decision awarding benefits.”

McGraw, 450 F.3d at 505.

       In this case, the Court finds that the legal representation by Michael D.

Armstrong Law Office, LLC was more than adequate, and it obtained a fully favorable

decision for Plaintiff. Counsel did not delay the proceedings before this Court. The

instant Motion was filed within a reasonable time after Plaintiff received notice of

entitlement to past-due benefits. The Court further finds that the requested fees are

significantly below the 25% permitted by the retainer agreement and proportionate given

the amount of time (34.5 hours) efficiently spent on the case. The requested attorney

fees would therefore be in line with other fee awards authorized in this District under

406(b). See e.g., Marquez v. Astrue, CIV 10-1165 CG (Doc. 30) (awarding $10,105 for

18.9 hours, or $529.00 per hour); Dimas v. Astrue, CIV 03-1157 RHS (Doc. 34)

(awarding $17,000 for 38.26 hours or $444.23 per hour). Having performed its

“independent check” duties, the Court finds the requested award to be both appropriate

and reasonable.

       Wherefore,




                                             3
       IT IS HEREBY ORDERED that Plaintiff’s Motion for attorney fees under § 406(b)

is granted. The Court hereby authorizes $12,438.00 in attorney fees for legal services

rendered in United States District Court, to be paid by the Social Security

Administration. Plaintiff’s counsel will then reimburse Plaintiff the sum of $6,390.47

which represents the previous award of EAJA fees of $6,555.00 that was subject to an

offset under the Treasury Offset Program.



                                   ________________________________________
                                   UNITED STATES CHIEF MAGISTRATE JUDGE
                                   Presiding by Consent




                                             4
